Citation Nr: 0216202	
Decision Date: 11/12/02    Archive Date: 11/25/02	

DOCKET NO.  99-15 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  

This matter arises from a February 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

In August 2001, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished, and 
the case was returned to the Board in October 2002 for 
further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's sarcoidosis did not develop during military 
service or to a compensable degree within one year following 
his discharge therefrom.  


CONCLUSION OF LAW

The veteran's sarcoidosis was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim, and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was issued a statement of the case, 
as well as supplemental statements of the case, that informed 
him of the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  In 
addition, by letter dated May 31, 2001, the RO notified the 
veteran of 
the impact of the VCAA on his appeal, of VA's duty to assist 
him in obtaining evidence for his claim, what the evidence 
must demonstrate, and which evidence VA will acquire on the 
veteran's behalf, as opposed to that evidence or information 
that it was the veteran's responsibility to submit.  The 
Board then supplemented that notification with a detailed 
explanation of the salient features of the VCAA in its 
August 2001 remand.  Thus, the veteran was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He also was given an opportunity to submit additional 
evidence in support of his claim.  He also was afforded a 
physical examination in order to clarify the etiology of the 
disability at issue.  Notwithstanding the appellant's 
contentions to the contrary, the opinion elicited from the 
examining physician was based upon his review of the 
appellant's medical records, as well as his examination of 
the appellant.  Thus, all relevant facts have been properly 
developed, and all evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Moreover, 
as the record is complete, the obligation under the VCAA for 
VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  Finally, in view of the relatively narrow 
questions of law and fact on which this case turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the claim.  

II.  Service Connection for Sarcoidosis

The veteran contends that he developed sarcoidosis during 
military service.  He offers no specific allegations in this 
regard.  However, his representative argues alternatively 
that the opinion offered by a private physician who examined 
the veteran in April 2002 is not supported by adequate 
reasons and bases, and contends that the Board should obtain 
an additional medical opinion to clarify the matter.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  In 
addition, service connection may be granted for sarcoidosis 
that becomes manifest to a degree of 10 percent or more 
within one year following the veteran's discharge from 
military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted based upon continuity and chronicity of 
symptomatology as set forth in 38 C.F.R. § 3.303(b).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic disorder in service, and that the disorder persists.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  That 
evidence must be medical, unless it relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, service connection may 
still be granted if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id.  It is within this context that the 
facts in this case must be examined.  

The facts are as follows.  The veteran's service medical 
records indicate that in April 1967 he reported a history of 
rheumatic fever during childhood with shortness of breath 
during the prior two years.  However, a physical examination 
revealed clear lungs, and X-ray studies of his chest were 
within normal limits.  During a physical examination 
conducted in November 1968 in conjunction with his discharge 
from military service, normal clinical evaluations of his 
eyes and lungs resulted.  Again, X-ray studies of his chest 
were negative.  His service medical records are completely 
negative for any findings referable to sarcoidosis.  

The veteran reported a two-month history of shortness of 
breath during VA treatment administered in January 1997.  A 
chest X-ray performed later that month reflected bilateral 
hilar adenopathy.  The diagnostic impression was 
"sarcoid/neoplasm (less likely)."  In June of that year, a 
private computerized tomography scan of the veteran's chest 
revealed findings consistent with some mediastinal 
adenopathy.  

During VA outpatient treatment performed in April 1998, the 
veteran indicated that he had been told that he might have 
sarcoidosis.  X-ray studies conducted reflected enlarged 
hila, bilaterally.  A computerized tomography scan with 
contrast reflected mediastinal, hilar, and carinal 
adenopathy, increasing slightly in interval.  The diagnostic 
impression was sarcoidosis.  

During private medical treatment received by the veteran in 
June 1998, he complained of visual changes and light 
sensitivity of approximately one month in duration.  The 
sclera of his eyes were bloodshot; however, his lungs were 
clear to auscultation.  The final assessment was hilar and 
mediastinal adenopathy and visual disturbances consistent 
with probable sarcoidosis.  During the following month, a 
biopsy of the mediastinal lymph nodes revealed fragments of 
lymph nodes showing granulomatous lymphadenitis that was 
compatible with, but not necessarily diagnostic of, 
sarcoidosis.  In August of that year, pars planitis of both 
eyes secondary to sarcoidosis was diagnosed.  Similarly, in 
December of that year, a private physician diagnosed interval 
uveitis of both eyes secondary to sarcoid.  

A VA physician's assistant reviewed the veteran's claims file 
in January 2000.  He noted that there had been no clinical 
evidence of sarcoidosis during the veteran's military service 
and that this disorder was first diagnosed approximately 
29 years after the veteran's discharge therefrom.  He 
concluded that there was no relationship between the 
currently diagnosed sarcoidosis and the veteran's military 
service.  

The veteran was examined by a private physician on behalf of 
VA in April 2002.  The physician was requested to conduct a 
physical examination and review the veteran's history, and 
offer an opinion as to the likelihood of any relationship 
between the veteran's military service and sarcoidosis.  In 
his report, the physician indicated that he spent 
approximately two hours reviewing the veteran's medical 
records.  He noted that the veteran's service medical records 
were negative for diagnosis of sarcoidosis or any symptoms 
related thereto.  He also noted that the 
presence of sarcoidosis had not been established until a 
biopsy was performed on July 13, 1998, after a chest X-ray 
conducted in January 1997 was noted to be abnormal.  He 
concluded that the diagnosis of sarcoidosis was established 
approximately 28 years after the veteran's discharge from 
military service.  The physician was careful to note that, 
during a physical examination conducted in 1967, the veteran 
reported a history of rheumatic fever as a child, and also 
reported some shortness of breath over the prior two years.  
However, chest X-rays and physical examination conducted at 
that time were within normal limits.  The physician also 
noted that the separation examination conducted in November 
1968 failed to reflect abnormalities associated with either 
the veteran's eyes or his lungs.  The physician then stated 
that, after "reviewing [the veteran's] medical records, it 
appears unlikely that his sarcoidosis [is] causally related 
to...service."  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for sarcoidosis.  No 
clinical evidence indicating the presence of this disability 
was noted during his military service.  In addition, the 
first clinical evidence of the presence of this disability 
did not occur until many years following his discharge 
therefrom.  Finally, no evidence has been submitted that 
tends to relate the disability claimed to the veteran's 
military service.  As such, the provisions of 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 
have not been met.  Absent this, there is no reasonable basis 
upon which to predicate a grant of the benefit sought on 
appeal.  

Parenthetically, as previously indicated, the Board finds 
that the VA physical examination conducted in April 2002 by a 
private physician on behalf of VA was comprehensive in 
nature; moreover, the physician conducted the examination 
with the benefit of the veteran's medical records.  His 
opinion to the effect that sarcoidosis is not likely causally 
related to the veteran's military service is fully supported 
by a complete rationale.  As such, no further clarification 
by way of an 
additional medical opinion is necessary to reach an equitable 
decision in this case.  

The Board finds as to all material issues that the evidence 
is not evenly balanced, and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute 38 U.S.C.A. § 5107(b), only requires that the Board 
consider all the evidence and material of record; the benefit 
of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  



ORDER

Entitlement to service connection for sarcoidosis is denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

